   Case 2:65-cv-15556-ILRL-JVM Document 1611 Filed 12/09/19 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


JOYCE MARIE MOORE, ET AL.                           CIVIL ACTION

VERSUS                                              NO. 65-15556

TANGIPAHOA PARISH SCHOOL                            SECTION “B” (1)
BOARD

                                  ORDER


     The opposition to the motion to extend deadlines alleges the

movants of that motion failed to contact him in order to discuss

issues relevant to the extension request. (Rec. Docs. 1608, 1609).

That opposition largely repeats matters raised during the November

20, 2019 hearing on a proposed settlement or modification to an

existing consent decree.     (Rec. Doc. 1581)

     Regardless,   the   court   will     accept   the   opposition   as   a

clarification of opponent’s position on that proposal.

     All counsel shall make good faith efforts to communicate with

each other prior to filing motions in order to state results of

such efforts in the motion.

     New Orleans, Louisiana this 9th day of December 2019



                            _____________________________________
                             SENIOR UNITED STATES DISTRICT JUDGE
